 

Case 20-10343-LSS Doc 3867 Filed 05/13/21 Pagelof3

FILED
2021MAY 13 AM 9: 20

IS BANKRUPT
9 RUPTCY ‘
ISTRICT OF OL Awere

May 4, 2021
Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Reference claim ma

Justice Silverstein,

My name TTT 16 I am writing the court today because I feel it is
important for you to know how the abuse I was subjected to affected my life. I am not

going to go into the details of the abuse itself, as you have access to that through the
court documents, but I do want the court to know what is not part of that record.

Prior to being abused at the age of 14, I was an active outgoing kid. I played football, ran
track, played soccer. I was an average to above average student that never cut school. I
was also active in Scouting as I achieved the rank of Senior Patrol Leader (the top Scout
in my Troop) by the age of 14. After the abuse, that all changed. I quit the Boy Scouts
shortly after the abuse. I quit playing all sports. I started cutting classes that culminated
with me dropping out of High School the middle of my Junior year. I also began
drinking alcohol and smoking pot. At the age of 17, while my friends were enjoying their
Senior year of High School, | made the decision to join the military in order to put

some distance between me and my problems and hopefully try to have a fresh start. It
was the best decision I have ever made. After serving 4 years, I met my wife and

became a Firefighter in the Department of Defense and was able to retire from that
profession....... in spite of what happened to me.

I remember when it happened, having the overwhelming feeling of shame and I was
scared to death that someone would find out so I kept it a secret. Over the years, I was
able to compartmentalize my trauma other than the occasional “trigger” that would
bring it all back. Then, one evening back in August, I was flipping through the channels
watching TV and I saw a program titled “Abused In Scouting”. The show talked about

 

 
 

Case 20-10343-LSS Doc 3867 Filed 05/13/21 Page2of3

the decades of abuse to the thousands (now we know its 10s of thousands) of kids like
myself. It also talked about the “Secret Perversion Files” that The BSA had and kept
secret in order to protect their brand. I became furious ! I had no idea that this was
going on and I could not believe that the organization that was teaching us to be
responsible, productive humans and that we are supposed to have integrity, was
capable of this. If they had only practiced what they preached and did the right thing,
this could have been prevented for thousand of kids like and including myself! That is
when I decided to join this lawsuit because I believe the BSA needs to be held FULLY
responsible. But before I could make the call, I had to have one of the hardest
conversations of my 38 years of marriage to my wife. I had to tell her what had
happened to me. The other thing that I will always have to live with is the shame in not
being strong enough to come forward sooner and wondering how many other kids
suffered at the hands of my abuser.

In closing, although I believe the BSA has done a lot of good for a lot of kids over the
years, I also think that the decades long history of not doing the right thing (and even
facilitating) the tens of thousands of abuses, that we know of, completely destroys any
good they may have accomplished. The BSA should not get off lightly. In fact, it is my
opinion that the organization should be completely dismantled. The fact that they are
trying to bargain a “good” outcome for themselves and still not putting the lives of the
kids they harmed first, says it all.

 
 

Case 20-10343-LSS Doc 3867 Filed 05/13/21 Page3of3

Lo

7020 141g OOOO obey cd4p

—jostice | Aue Ss. Situs steiny
“RSA Basicrop Tt CASE
Brfd marker SrReer

Pie Fi 00 - ‘We *
: / -E- Sh
WW [LM WG TOR D IFBoi

a

q Moe ae “Bee
4 SCR Go sep

esha ibe tlle aabeasipefigbtfetttan tf petfespayp

   

$6.96!
US POSTAGE
FIRST-CLASS...
062513151089
32534 +
000076817

"Se Fane

 
